Citation Nr: 1233038	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stomach disorder, to include ulcers.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a stomach disorder, to include ulcers.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for blood clots, to include secondary to hepatitis C and peripheral neuropathy.

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include secondary to treatment for prostate cancer.

8.  Entitlement to service connection for seizures.

9.  Entitlement to service connection for arthritis.

10.  Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.

11.  Entitlement to a rating a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his substantive appeal the Veteran requested to appear and testify at a Central Office Board hearing.  In June 2011, he was notified that he was scheduled for a Board hearing on August 1, 2011.  The letter notified the Veteran that if he failed to appear for his scheduled hearing, a motion for a new hearing date had to be submitted in writing "not more than 15 days following the original hearing date, and must set forth the reason why a timely request for postponement could not have been submitted."  The Veteran missed his scheduled Board hearing.  On August 29, 2011 VA received a letter from the Veteran indicating that he was unable to make it to his scheduled hearing due to his car breaking down.  The post-office date-stamped the letter has having been mailed August 22, 2011.  The Veteran failed to submit his motion for a new hearing within 15 days of his scheduled August 1, 2011 hearing, thus, his request for a hearing will be considered withdrawn.  

The issue of whether there was clear an unmistakable error (CUE) in the effective date assigned for the grant of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) has  been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a stomach disorder; a skin disorder; lower extremity peripheral neuropathy; blood clots, to include as secondary to hepatitis C and peripheral neuropathy; and seizures; and the issue of entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for hepatitis C was denied in a December 2002 rating decision and the Veteran did not file a timely perfected appeal. 

2.  The evidence received since the April 2003 decision by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hepatitis C, and does not raise a reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for stomach disorder, to include ulcers was denied in a May 2000 rating decision, and in the absence of a timely perfected appeal that decision is final. 

4.  The evidence received since the May 2000 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach disorder, to include ulcers, and raises a reasonable possibility of substantiating the claim.

5.  Entitlement to service connection for a skin disorder was last denied in a January 1997 rating decision, and in the absence of a timely perfected appeal that decision is final. 

6.  The evidence received since the January 1997 rating decision by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a skin disorder, and raises a reasonable possibility of substantiating the claim.

7.  A current disability due to generalized arthritis is not demonstrated.

8.  The preponderance of the evidence shows that the Veteran's hemorrhoids are not irreducible, large or thrombotic.  At a 2006 examination he had excessive redundant tissue, evidencing frequent recurrences; however, on two subsequent examinations he was noted to not have any hemorrhoids.


CONCLUSIONS OF LAW

1.  The December 2002 statement of the case that denied entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hepatitis C.  38 C.F.R. § 3.156 (2011). 

3.  The May 2000 rating decision that denied entitlement to service connection for a stomach disorder, to include ulcers, is final.  38 U.S.C.A. § 7105. 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disorder, to include ulcers.  38 C.F.R. § 3.156. 

5.  The January 1997 rating decision that denied entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7105. 

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 C.F.R. § 3.156. 

7.  Generalized arthritis was not incurred in or aggravated by service and generalized arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

8.  The criteria for a compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103  and 5103A and 38 C.F.R. § 3.159 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in May 2006 and March 2007 of the information and evidence needed to substantiate and complete his claims to include information regarding how VA assigns disability evaluations and effective dates.  The May 2006 letter also provided notice of the definition of "new and material" evidence, and provided the reasons his prior service connection claims were denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claims were readjudicated in August 2010, December 2010 and March 2011 supplemental statements of the case.  

VA has also fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records and VA medical center records.  There is no suggestion that additional pertinent records must be secured prior to the Board adjudicating this claim. 

In determining whether the new evidence is material, the Board has considered the United States Court of Appeals for Veterans Claims decision in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), which held that if the McLendon test was met, the Board would have to reopen the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), four factors must be considered in determining whether a medical examination be provided or medical opinion obtained: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Here, the Veteran was not provided a VA examination regarding his claim of entitlement to service connection for arthritis as there is no evidence of a current disability.   As such, the McLendon test is not met. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


New and Material Evidence-Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004). 

Service connection will also be presumed for ulcers and arthritis if such a disorder was manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999). 

The United States Court of Appeals for Veterans Claims has held that, in determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence-Factual Backgrounds and Analyses

Hepatitis C

VA received the Veteran's original claim of entitlement to service connection for hepatitis C in March 2002.  In August 2002, the RO sent the Veteran a letter notifying him of the information necessary to grant entitlement to service connection for hepatitis C, and requested that he provide a list of any risk factors for hepatitis C which applied to his claim.  In December 2002, the RO denied the Veteran's claim, noting he was not diagnosed with hepatitis C in service, and he did not reply to the August 2002 letter requesting information regarding his risk factors for contracting hepatitis C.  In January 2003, the Veteran filed a notice of disagreement with the December 2002 rating decision and provided a statement regarding his risk factors for developing hepatitis C.  The RO issued a statement of the case in April 2003 continuing their denial of entitlement to service connection for hepatitis C, noting there were no laboratory findings confirming a diagnosis of hepatitis C, and found that his statements regarding risk factors for hepatitis C were vague and unsupported by his service treatment records.  He attempted to perfect an appeal; however, his substantive appeal was untimely.  As the Veteran did not perfect a timely appeal the decision is final and binding on the Veteran.  38 U.S.C.A. § 7105. 

In April 2006, the Veteran submitted a claim to reopen his claim for hepatitis C.  Additional evidence has been added in support of the Veteran's claim since the April 2003 statement of the case which includes additional statements from the Veteran in support of his claim, and additional treatment records.  The Board finds that this evidence is new, but not material.

Prior to the April 2003 statement of the case, the evidence in the claims file showed that the Veteran was diagnosed with hepatitis C in November 2001 (although laboratory results were not of record), and a list of risk factors for the contraction of hepatitis C.  In his January 2003 notice of disagreement, the Veteran indicated that his hepatitis C was potentially a result of exposure to Agent Orange, accidental exposure to blood by health care workers, and percutaneous exposure "by tattooing, body piercing, toothbrushes or shaving razors."  A July 1988 VA treatment record included that the Veteran reported using intravenous amphetamines during service in Vietnam.

The new evidence added to the claims file includes additional statements from the Veteran that he used intravenous cocaine beginning in the 1980s, a December 2003 statement that he did not use drugs during service, continued treatment for hepatitis C, and an informal hearing presentation.  The additional statements from the Veteran that he did not use intravenous drugs in service do not relate to an unestablished fact necessary to substantiate the claim, as the statements (presumed true for purposes of a new and material evidence claim) remove one possible risk factor for the contraction of hepatitis C in service.  While the Veteran continues to receive treatment for hepatitis C, the record does not contain laboratory testing revealing a diagnosis of hepatitis C.  The Veteran's representative submitted an informal hearing presentation in April 2012, which simply pointed out the Veteran's April 2003 statement that he may have contracted hepatitis C from exposure to the blood of wounded soldiers in Vietnam.  The Veteran has not, however, provided additional details regarding any contact with blood, which was considered by the RO in their April 2003 decision.  In April 2003, the RO pointed out that the Veteran did not serve in a medical capacity during service and he had not provided any details regarding a specific instance or instances of exposure to blood.  The new evidence of record does not contain any such additional details.  As such, this statement is redundant of the evidence of record in April 2003.  38 C.F.R. § 3.156 (a).

Hence, the evidence submitted after the April 2003 decision does not provide a reasonable possibility of substantiating his claim.  The record does not contain evidence which demonstrates an in-service diagnosis of hepatitis C, nor does it show that hepatitis C was contracted in service, nor does it contain any additional information regarding in-service risk factors from which the Veteran may have contracted hepatitis C.  The claim to reopen must be denied. 

As the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to his petition to reopen.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Stomach Disorder

VA received the Veteran's original claim of entitlement to service connection for a stomach disorder in February 1973.  He reported being treated in 1969 in Vietnam for a stomach condition and was provided medication for stomach symptoms in 1970 in service.  He reported ongoing treatment for stomach complaints in 1971 at the Norfolk Community Hospital and Norfolk General Hospital.  He was initially denied service connection in a February 1973 decision because service treatment records were "negative for any evidence of a stomach condition."  In October 1993, he filed a claim of entitlement to service connection for ulcers, to include secondary to his posttraumatic stress disorder.  In a January 1994 rating decision, the RO found that new and material evidence had not been submitted to reopen his claim because treatment records did not show a diagnosis of or treatment for ulcers.  Subsequently, the RO attempted to obtain treatment records from the Hampton, Virginia VA Medical Center, for treatment of ulcers in 1971.  The VA medical center responded there was no record of treatment for the Veteran treated at their facility.  The claim to reopen was denied again in a June 1994 decision.  

In February 2000, the Veteran again filed a claim to reopen the issue of entitlement to service connection for a stomach disorder, to include ulcers.  In a May 2000 rating decision the RO again denied the Veteran's claim to reopen as new and material evidence had not been submitted.  He was notified of this decision in May 2000, and as he did not file an appeal.  Hence, the May 2000 decision is final and binding on the Veteran.  38 U.S.C.A. § 7105. 

In April 2006, the Veteran filed the current claim to reopen a claim of entitlement to service connection for ulcers.  In a July 2006 statement he claimed he developed ulcers in service due to poor nutrition/food.  Evidence added to the claims file since the May 2000 decision is new and material.  

Treatment records show that the Veteran has diagnoses of peptic ulcers, gastritis, and gastroesophageal reflux disease.  A May 2009 VA treatment record indicated that imaging from 1993 had noted a deformity of the duodenal bulb with ulcer disease.  In an April 2012 informal hearing presentation, the representative noted that he was treated in the 1970s, but that attempts to obtain treatment records from this time had not been completed by the VA.  As the new evidence of record shows that the Veteran has been diagnosed with disorders of the gastrointestinal system, as he had described continuous symptoms regarding his stomach from service to the present, the Board finds that the evidence submitted is new and material, and the claim of entitlement to service connection for a stomach disorder is reopened.

Skin Disorder

VA received the Veteran's original claim of entitlement to service connection for a chronic skin rash of the face and hands in October 1989.  This claim was denied in a May 1994 rating decision.  

In the May 1994 rating decision VA noted the Veteran's service treatment records did not show the presence of a skin rash, and that the appellant did not have conditions for which presumptive service connection may be granted based upon exposure to herbicides.  Following an August 1997 VA examination, the Veteran was denied entitlement to service connection for chloracne in September 1997.  The Veteran did not appeal either the May 1994 or the September 1997 rating decisions, and as such they are both final and binding on the Veteran.  38 U.S.C.A. § 7105.

In April 2006, the Veteran filed the current claim to reopen the issue of entitlement to a skin disorder (claimed as chronic rashes of the face, hands and body).  Following an VA examination, the Veteran was diagnosed with sebhorrheic dermatitis, cystic acne vulgaris, and seborrheic keratosis/dermatitis which the appellant dated back to 1969.  The Board notes that the RO singularly addressed entitlement to service connection for chloracne in the September 1997 rating decision.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that a claimants seeks benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability.  Id. at 4.  The requirement to liberally construe a claim, and the recognition that claimants generally are not competent to provide opinions as to diagnoses that require medical training, compel the Secretary to view and develop a claim for benefits based on the reported symptoms and not just a particular, unconfirmed "diagnosis."  

Evidence added since the September 1997 rating decision includes additional VA treatment records and additional statements from the Veteran.  An April 2006 VA treatment record noted the Veteran developed a rash that was possibly related to his receiving chemotherapy for hepatitis C as well as using Dilantin.  As the August 1997 VA examiner diagnosed several skin disorders, and in light of the decision in Clemons, the Board that the Veteran has submitted sufficient evidence to reopen this claim.

Service connection

In December 2003, the Veteran filed a claim of entitlement to service connection for "chronic arthritis."  He did not specify which joint or joints in the body he believed were arthritic as a result of service.  In his notice of disagreement, the Veteran stated his arthritis was treated at the VA medical center in Hampton.  

Service treatment records do not contain evidence of joint pain complaints or treatment.  During his August 1970 VA separation examination the Veteran marked that he had a history of pain in his legs, which he described as arthritis.  Clinical evaluation of his lower extremities revealed normal findings.  He was not diagnosed with arthritis in service.

In October 2009, the Veteran complained of left knee pain.  On examination, the physician felt that the Veteran expended questionable effort on range of motion testing.  X-ray of the left knee revealed normal findings.  In January 2011, he sought pain medication for "arthritis," but left before being seen for treatment.  In March 2011, he complained of right shoulder pain.  X-rays revealed no acute osseous abnormality or significant arthritic change.  There is no evidence of a diagnosis of arthritis in the claims file.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay statements may serve to support a claim of a claim of entitlement to service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, while the Veteran is competent to provide statements regarding shoulder and leg pain, he is not competent to diagnose arthritis.  Indeed, 38 C.F.R. § 4.71a, Diagnostic Code 5003, which addresses degenerative arthritis, notes that such a diagnosis must be supported by x-ray evidence.  

There is no competent evidence of a current disability associated with generalized arthritis.  While he indicated he had leg pain and arthritis in service, an in-service complaint alone is not enough.  There must be disability resulting from that condition or injury.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  As such, the claim for service connection for arthritis must be denied on the basis of there being no current disability.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  

In April 2006, the Veteran alleged that he should be in receipt of a compensable rating for hemorrhoids.  

Mild or moderate external or internal hemorrhoids warrant a noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7336.  A 10 percent evaluation will be awarded for irreducible, large or thrombotic, internal or external hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  Id.

A June 2006 VA examination revealed both external and internal hemorrhoids, which were reducible.  There was no evidence of bleeding, or thrombosis.  There was evidence of frequent recurrence, with excessive redundant tissue.

An April 2007 VA treatment record noted mild to moderate internal and external hemorrhoids without bleeding.

An April 2008 fee-basis VA examination revealed that there were no hemorrhoids.  He had one small, non-inflamed, hemorrhoidal tag, and there was no evidence of bleeding.  The examiner opined that the Veteran's hemorrhoid condition had resolved and no hemorrhoids were present.

In April 2009 the Veteran underwent a colonoscopy.  The VA treatment record noted he had external hemorrhoids.

A May 2010 VA examination revealed both external and internal hemorrhoids.  They were moderate in size but reducible, and there was no evidence of bleeding.  There was no evidence of frequent recurrence, and he was without excessive redundant tissue.  Thrombosis was absent.  

During a February 2011 VA examination conducted in relation to his claim for an increased rating for partial loss of sphincter control, a rectal examination was completed.  No hemorrhoids were detected on examination.  The examiner did not diagnose hemorrhoids.

After having carefully reviewed the evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to a compensable evaluation for hemorrhoids.  The preponderance of the most probative and credible evidence of record establishes that the appellant does not meet the criteria for a 10 percent evaluation.  The Board notes that the June 2006 VA examiner found that there was evidence of frequent recurrence of hemorrhoids with excessive redundant tissue; however, on subsequent rectal examinations the Veteran had mild to moderate hemorrhoids, or no hemorrhoids at all.  

The Board has considered the Veteran's statements that he has discomfort with bowel movements, and that hemorrhoids are always present.  While the Board finds his statements that his bowel movements are uncomfortable to be credible, during the February 2011 examination he reported constant hemorrhoids but was found to be without hemorrhoids at that time.  While the appellant is competent to state that he has hemorrhoidal pain, he is not competent to argue that he has compensably disabling hemorrhoids that meet the schedular criteria.

The preponderance of the evidence described above does not provide clinical evidence of irreducible, large or thrombotic hemorrhoids.  While the 2006 VA examiner thought that there was evidence of frequent recurrence, the record shows that the Veteran infrequently seeks treatment for hemorrhoids, and during examinations he has been without hemorrhoids.  Without such findings, the preponderance of the evidence is against entitlement to a compensable evaluation for hemorrhoids.  The claim is therefore denied.  

The symptoms presented by the Veteran's hemorrhoids are fully contemplated by the rating schedule, and the schedule provides for a higher rating.  The Veteran is in receipt of a separate rating for partial loss of sphincter control.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for hepatitis C.  The petition to reopen is denied.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a stomach disorder.

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a skin disorder is reopened.

Entitlement to service connection for arthritis is denied.

Entitlement to a compensable evaluation for hemorrhoids is denied.


REMAND

Stomach Disorder

The Veteran's service treatment records show that in September 1969 he sought treatment for constipation.  In his August 1970 separation medical history the Veteran denied frequent indigestion, stomach or intestinal trouble.  Clinical evaluation revealed normal findings.  

In February 1973, the Veteran originally filed a claim of entitlement to service connection for a "stomach condition."  He believed he suffered from an ulcer, and stated he was treated in service in 1969, and by physicians in Fort Hood, Texas in 1970.  He reported receiving Maalox from physicians at the Norfolk Community Hospital in 1971, the Norfolk General Hospital twice in January and December 1972, and the Chesapeake Hospital.  He reported going to the VA hospital in Hampton Virginia in 1973.  VA attempted to obtain the Norfolk hospital treatment records in May 1994, but was informed that there were no records for the Veteran at their facility.  There has not been an attempt to obtain the treatment records from the Chesapeake Hospital or for Hampton VA Medical Center records from the 1970s.  On remand, an attempt should be made to obtain any outstanding VA and non-VA records.

A review of VA treatment records reveals the Veteran has been diagnosed with a peptic ulcer, gastritis, and gastroesophageal reflux disease.  As his service treatment records reveal treatment for constipation in service, he has current gastrointestinal diagnoses, and the Veteran has stated he has had ongoing "stomach" symptoms, the standards of McLendon have been met and he must be provided a VA examination.  The examiner should further address whether any of the Veteran's service-connected disabilities caused or have aggravated (beyond the natural progression) his gastrointestinal disorders.

Skin Disorder

As noted above, in September 1989 the Veteran filed a claim of entitlement to service connection for a skin disorder, described as a "chronic skin rash" of his face and hands.  He believed he developed his skin condition as a result of exposure to Agent Orange in Vietnam from January 1969 to March 1970.

The claims file does not contain the Veteran's entrance examination, but it does contain his August 1970 separation examination.  At that time, the appellant indicated that he did not have a medical history of skin diseases.  Clinical evaluation revealed normal skin.

An August 1997 VA skin examination revealed sebhorrheic dermatitis, seborrheic keratosis, old cystic acne, xerosis of the legs and arms, and a nevocellular nevus of the right arm.  The examiner did not address whether there was a nexus between any diagnosed skin disorders and the Veteran's service, to include his exposure to herbicides.  There are no current treatment records which detail which, if any, of the Veteran's skin disorders are still present.  As such on remand, the Veteran must be afforded a VA skin examination.  

Peripheral Neuropathy

In April 2006, the Veteran filed a claim of entitlement to service connection for lower extremity peripheral neuropathy.  He argued that this disorder developed due to wearing ill-fitting socks and shoes.  He has subsequently alleged that his peripheral neuropathy is a result of herbicide exposure.

Additionally, an April 2006 VA treatment record noted the Veteran complained of toe numbness and a seizure while on Tegretol, a medication prescribed to treat the his seizures.  A July 2007 treatment record, following hospitalization for seizures, noted the Veteran had an electromyography test done in 2005 regarding neuropathy in his left foot; however, this 2005 study is not of record and should be obtained and associated with the claims file.  In August 2007, he was diagnosed with bilateral lower extremity sensory neuropathy.  The same month he was diagnosed with prostate cancer.  In April 2009, he reported he experienced increased leg weakness during and after treatment for service-connected prostate cancer.  There is no indication in the claims file that he currently suffers from diabetes mellitus.

As the Veteran has indicated his belief that his clinically diagnosed peripheral neuropathy is a result of service, to include due to ill-fitting shoes and herbicide exposure, and as records indicate that treatment for his prostate cancer (service-connected) or seizures (on appeal) may have affected his peripheral neuropathy, the claim must be remanded for a VA examination and opinion. 

Seizures

In April 2006, the Veteran filed a claim to entitlement to service connection for seizures, which he alleged were a result of a motor vehicle accident which occurred while he was stationed in Fort Hood, Texas.  In August 2006, the Veteran stated he suffered many blows to the head during service as a result of "altercations."  He did not provide details regarding any alleged altercation.  He did state that he was stationed in Fort Benning, Fort Polk and Fort Hood when the altercations occurred.  The claims file contains the Veteran's available service treatment records, but does not contain his service personnel records, which should be obtained on remand.  The Veteran should be requested to provide more details regarding his claimed in-service "altercations."

Treatment records show that the Veteran's seizures may be related to alcohol.  There is also an April 2006 treatment record where he described a motor vehicle accident which occurred in 1984.  He stated he was treated for a head injury at Chesapeake Hospital in Chesapeake, Virginia following the accident.  The RO should attempt to obtain these records on remand.  

If personnel records reveal that the Veteran was involved in any in-service fights or a motor vehicle accident, then the RO should schedule him for a VA nexus examination to determine the etiology of his seizures.

Blood Clots and Specially Adaptive Housing

The Veteran's claims of entitlement to service connection for blood clots and entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant are inexplicably intertwined with the issue of entitlement to service connection for lower extremity peripheral neuropathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

In his June 2007 notice of disagreement, the Veteran argued that he developed blood clots and peripheral neuropathy as a result of chemotherapy to treat his hepatitis C.  He stated on his July 2006 claim, however, that his peripheral neuropathy of the lower extremities was a result of not changing his shoes and socks enough during service, and that he developed blood clots as a result of "never knowing .. [that peripheral neuropathy] existed."  

The Veteran's claim for specially adapted housing or a special adaptation home grant relate to his claimed inability to walk without the use of a cane due to his peripheral neuropathy of the lower extremities.  A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  While the Veteran is receiving compensation for permanent and total service-connected disability, it is due to a psychiatric disorder.  This does not preclude the Veteran from receiving a permanent and total rating for his claimed peripheral neuropathy, and the record shows that he uses a cane for ambulation.  As the claim of entitlement to service connection for lower extremity peripheral neuropathy must be remanded, a decision on the claim for specially adapted housing or a special adaptation home grant cannot be decided until his peripheral neuropathy claim is has been considered.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should write to the Veteran and ask him to provide details regarding his claimed "blows to the head" during service, to include the details of all "altercations" he was involved in, and the date of the in-service motor vehicle accident he was involved in while stationed in Fort Hood, Texas.

2.  The RO/AMC should write to the Veteran and ask for him to both provide the names and addresses and the dates of treatment and permission for VA to assist with obtaining the following records: 

(i) gastroenterology treatment at Chesapeake Hospital in Chesapeake, Virginia, in the 1970s; 

(ii) treatment following a motor vehicle accident in 1984 at Chesapeake Hospital; and,

(iii) treatment records regarding any treatment for a skin disorder prior to 1987.

The AMC/RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file, to include any VA treatment records from the 1970s.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  The RO/AMC must obtain the Veteran's complete service personnel record from all official sources, to include, but not necessarily limited to the National Personnel Records Center (NPRC) in an attempt to verify his statements regarding blows to the head as a result of "altercations" and an in-service motor vehicle accident.

4.  If the Veteran's personnel records indicate that he was involved in a motor vehicle accident or any fights ("altercations") during service, then he should be scheduled for a VA nexus examination to determine the etiology of his seizures. 

5.  Once the above development has been completed to the extent possible, the RO/AMC should schedule a VA examination by a physician with the appropriate expertise to determine whether it is at least as likely as not that any diagnosed gastrointestinal disorder(s) (to include gastritis, peptic ulcer disease, and GERD) had its onset in service or is otherwise caused or aggravated by a service-connected disability.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the physician must address whether:

(i) Is it at least as likely as not (a 50/50 chance or greater), that any current gastrointestinal disorder had its onset in service?  The Board notes the Veteran was treated for constipation in service in 1969, and that he has asserted his ulcer was a result of poor-nutrition in service.

(ii) Is it at least as likely as not that any current gastrointestinal disorder was caused by or is aggravated (chronically worsened beyond the natural progression of the disease) by his service-connected posttraumatic stress disorder or prostate cancer (or for treatment thereof)?  The Board notes the VA treatment records show a long history of heavy alcohol use by the Veteran.

(iii) If a gastrointestinal disorder was not caused, but is aggravated by a service-connected disability, the examiner should identify the baseline level of severity of the gastrointestinal disorder prior to the onset of aggravation, and the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. If some of the increase in severity of the right knee disability is due to the natural progress of the disease process, the physician should identify the degree of increase in severity due to natural progression.

The examiner must explain the rationale for any and all opinions expressed.  If the examiner opines that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

6.  Schedule a VA examination of the skin by a dermatologist to determine whether the Veteran currently suffers from any skin disorders.  For any diagnosed skin disorder, the examiner should opine whether it is at least as likely as not (50/50 probability or greater) that the skin disorder had its onset in service or is otherwise related to service.  The examiner must address whether it is at least as likely as not any diagnosed skin disorder is a result of exposure to Agent Orange.  All necessary tests should be performed.  The claims folder must be made available to the examining dermatologist in conjunction with the examination.

The examiner must explain the rationale for any and all opinions expressed.  If the examiner opines that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

7.  Schedule a VA examination by a neurologist to determine whether it is at least as likely as not the Veteran's lower extremity peripheral neuropathy had its onset in service or is otherwise caused or aggravated by a service-connected disability.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the physician must address whether:

(i) Is it at least as likely as not (a 50/50 chance or greater), that lower extremity peripheral neuropathy had its onset in service or is otherwise related to service?  

(ii) Is it at least as likely as not that his lower extremity peripheral neuropathy developed as a consequence of exposure to Agent Orange during service in the Republic of Vietnam?

(iii) Is it at least as likely as not that his lower extremity peripheral neuropathy was caused by or is aggravated (chronically worsened beyond the natural progression of the disease) by his service-connected prostate cancer (or for treatment thereof)?  

The examiner must explain the rationale for any and all opinions expressed.  If the examiner opines that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

If the examiner opines that the Veteran's peripheral neuropathy is related to his service or a service connected disability, then the examiner should provide an opinion as to whether it is at least as likely as not that he developed blood clots as a result of his peripheral neuropathy.

8.  The AMC/RO shall advise the Veteran that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  See 38 C.F.R. §§ 3.158 , 3.655 (2011).

9.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed, to include the inextricably intertwined issues of entitlement to service connection for blood clots and entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


